      Case 1:20-cr-00141-CG Document 30 Filed 04/13/21 Page 1 of 2                                             PageID #: 201
         Case 1:20-cr-00141-CG Document27 Filed 02/19/21 Page 1 of 6                                           Page1D#: 190

                                      UNITED STATESDISTRICT COURT
                                             SOUTHERNDISTRICT OF ALABAMA

 UNITEDSTATESOFAMERICA                                                    6    JUDGMENT IN A CRIMINAL CASE
                                                                          §
 V.                                                                       9
                                                                          g     Case Number: 1 :20-CR-00141-001
 ALEXANDER P. FLEMING                                                     g     USIVINumber: 30382-509
                                                                          §     KenvenR. Brown,Esquire
                                                                                Defendant’sAttorney
                                                                          9
THE DEFENDANT:
  A      pleadedguilty to count 1 of the Information on 11/9/2020.
  a      pleaded nola contendere to count(s)       which was accepted by the court
  n     was found guilty on count(s)        after a plea of not guilty

ACCORDINGLY, the court hasadjudicatedthat the defendantis guilty of the following offenses:

 Title & Section / Nature of Offense                                                                  Offense Ended      Count
 18USC$ 1343- Wire Fraud                                                                              02/28/2020         1




The defendantis sentencedas provided in pages2 through 6 of this judgment. The sentenceis imposedpursuant to the Sentencing
Refolm Act of 1984.

 E     The defendanthas beenfound not guilty on count(s)
 E     Count(s)    []     is   [1   are dismissed on the motion of the United States.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
changeof name,residence, or mailing addressuntil all fines, restitution, oosts,and special assessmentsimposedby this judgment are
fully paid. If orderedto pay restitution, the defendant must notify the cobit and United StatesAttorney of material changesin
economIC CIrcumstances.



                                                                   February 17,2021
                                                                   Dateof Imposition of Judgment




                                                                   /s/ Callie y, S. Granade
                                                                   Signatureof Judge

                                                                   CALLIE V. S. GRANADE
                                                                   SENIOR UNITED STATES DISTRICT JUDGE
                                                                   Nameand Title of Judge

                                                                   EebLuatL19Ja21
                                                                   Date
          Case 1:20-cr-00141-CG Document 30 Filed 04/13/21 Page 2 of 2                                    PageID #: 202
            Case 1:20-cr-00141-CG Document 27 Filed 02/19/21 Page 2 of 6                                 Page1D#: 191
    AO 245B (ALSD 01/16) Judgment in a Criminal Case                                                            Judgment-- Page 2 of 6

DEFENDANT:                   ALEXANDER P. FLEMING
CASE NUMBER:                  1:20-CR-00 14 1-001
                                                            IMPRISONMENT

The defendantis hereby committed to the custody of the United States Bureau of Prisonsto be imprisoned for a total term of

THIRTY-THREE (33) months as to count 1.

    []    The court makes the following recommendations to the Bureau of Prisons




    E     The defendant is remandedto the custody of the United States Marshal.
    E     The defendant shall surrenderto the United StatesMarshal for this district


             []    at                                  []    a.m.       []     p.m.    on

             []    as notified by the United States Marshal,


    E     The defendantshall surrender for service of sentenceat the institution designatedby the Bureau of Prisons:

             []    before2 p.m. on
             [X]   as notified by 'the United StatesMarshal.
             []    as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this iudgment as follows


           Defendantdelivered on
                                      Bp.:I llnl                                PPCfLagged\‘

a   t    I&S6dFL                          , with a certified copy of this judgment.



                                                                               (DcdEr\M.L/, a/)(rl-
